The judgment of the court (King, J. absent,) was pronounced by
Eustis, C. J.
This is an appeal taitón from a judgment of a justice of the peace of New Orleans, by which the amount of a tax, and the price of a license, were adjudged to be dire by the defendant, by virtue of an ordinance of the General Council of New Orleans, imposing Said tax bn the retailers of soda-water in the city, with the exception of apothecaries.
We think this ordinance is not illegal, but is warranted by a fair construction of the act of the 12th of January, 1842, entitled “ Ati act explanatory of the powers of the General Council of the city of New Orleans.”

Judgment ajjirmecL